Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 12 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, plane perpendicular to a rotation axis of the roller must be shown (for claims 1-5) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawamura et al. (hereinafter Sawamura, JP 2018017814).
For claim 1: Sawamura discloses a fixing device, figs. 7, 9 comprising:
a roller/ heating member 54; 
an endless belt/ pressure belt 62; 
a nip-forming member 70, 66 and 68, fig. 9 configured to form a first nip region N between the endless belt and the roller 54; 
a heater 58, fig. 9; 
a pair of conveyor rollers 34 located downstream of the first nip region N in a sheet conveyance direction and configured to convey a sheet through a second nip region formed therebetween, fig. 7; and 
a sheet guide 94 located between the roller 54 and the pair of conveyor rollers 34, the sheet guide 94 comprising a first guide 94 along which to guide a roller-side surface of the sheet, fig. 7, 
wherein in a plane perpendicular to a rotation axis of the roller (fourth para from an end of page 3), the first guide intersects with a line tangent to an outer cylindrical surface of the roller at a downstream end of the first nip region, (see Picture 1 below) and 
wherein in the plane perpendicular to the rotation axis of the roller, an extension line of the first guide intersects with a line segment connecting the downstream end of the first nip region to an upstream end of the second nip region, (see Picture 1 below). 

    PNG
    media_image1.png
    737
    657
    media_image1.png
    Greyscale

Picture 1
For claim 2: Sawamura discloses that the first guide has a linear shape in the plane perpendicular to the rotation axis of the roller, fig. 7.

For claim 3: Sawamura discloses that the sheet guide further comprises a second guide 124, fig. 7 along which to guide the roller-side surface of the sheet, the second guide being located between the first guide 94 and the pair of conveyor rollers 34, wherein in the plane perpendicular to the rotation axis of the roller, an extension line of the second guide does not intersect with the line segment, (see Picture 1 above).

For claim 4: Sawamura discloses that the second guide 124 has a linear shape in the plane perpendicular to the rotation axis of the roller, fig. 7.

For claim 5: Sawamura discloses that in the plane perpendicular to the rotation axis of the roller, an angle formed between a straight line connecting the rotation axis to the downstream end of the first nip region and a straight line connecting the rotation axis to one of an upstream end of the first guide is greater than 45 degrees.

For claim 8: Sawamura discloses that the nip forming member includes a first elastic pad part 70 (formed of resin material, page 3 last para) located at the downstream end 70A of the first nip region N to form the first nip region between the first elastic pad and the roller 54, figs. 8-9. 

For claim 12: Sawamura discloses that the heater 58 is located inside the roller 54, fig. 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-7 is/ are rejected under U.S.C. 103 as being unpatentable over Sawamura in view of Koyama (JP 2017-105605).  
For claims 6-7: Sawamura discloses that the roller is driven by a motor, (fourth para from an end of page 3) and having the pair of conveyor rollers, fig. 7.
Sawamura is silent so as to the pair of conveyor rollers are driven by a motor, wherein a sheet conveyance speed of the pair of conveyor rollers is higher than a sheet conveyance speed of the roller, and that a conveyance force produced in the second nip region is smaller than a conveyance force produced in the first nip region. 
Koyama discloses that a pair of conveyor/ transport rollers 24A, 24B are driven [by a motor], (page 4, third para), wherein a sheet conveyance speed of the pair of conveyor rollers 24 is higher than a sheet conveyance speed of the roller 81, 82, (fig. 6; page 5, third para), and that
a conveyance/ frictional force produced in the second nip region (area of the transport roller 24, fig. 6) is smaller than a conveyance/ frictional force produced in the first nip region (area of rollers 81, 82 24, fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sawamura, so as to have the conveyor rollers driven by the motor, wherein the sheet conveyance speed of the conveyor rollers is higher than the sheet conveyance speed of the roller, and that the conveyance force produced in the second nip region is smaller than the conveyance force produced in the first nip region, as taught by Koyama, in order to prevent loosening of the sheet along conveyance path, thus, preventing image from being distorted, (page 8 para 1).

Claim(s) 9 is/ are rejected under U.S.C. 103 as being unpatentable over Sawamura in view of Ishizaki et al. (hereinafter Ishizaki, JP 2001-034093).  
For claim 9: Sawamura discloses that the roller 54 includes an elastic layer 56A by which the outer cylindrical surface of the roller is provided, fig. 8. 
Sawamura is silent so as to the first elastic pad has an elastic modulus greater than an elastic modulus of the elastic layer, and wherein when the roller and the first elastic pad are pressed against each other, the elastic layer deforms less than the first elastic pad.
Ishizaki discloses that when a roller 1 and a first elastic pad 32, fig. 1 are pressed against each other, an elastic layer 13 deforms less than a first elastic pad 32, see figs. 1.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Sawamura, so as to when the roller and the first elastic pad are pressed against each other, the elastic layer deforms less than the first elastic pad, as taught by Ishizaki, in order to enhance quality and fixability of an image (Abstract).
With respect to the first elastic pad having an elastic modulus greater than an elastic modulus of the elastic layer, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have particular materials for the first elastic pad and the elastic layer, wherein particular materials would have particular relationship (greater, less, equal) between their elastic modules, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11, would be allowable by virtue of its dependency on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852